DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-32 and pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein a first epoxy monomer…a second epoxy monomer…and a hydroxylated monomer…” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23, and 26-32, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0327364 A1 to Valeri (hereinafter Valeri’1) and in further view of WO2018/0113239 A1 in which citations are directed to the US publication, US 2018/0113239 A1 to Valeri. (hereinafter Valeri’2).


Valeri’1 does not explicitly teach the UV absorber or an epoxy silane.
However, Valeri’2 teaches a coating composition for ophthalmic lens substrates comprising at least one epoxy alkoxysilane, at least on polyfunctional epoxy compound, and at least one UV absorber, (para 12), which is in the same field of use of coating compositions for optical lenses as cited above in Valeri’1. Valeri’2 further teaches the epoxy alkoxysilane is specifically glyciydoxypropyltrimethoxysilane (See Examples), which meets claims 20 and 21. Valeri’2 also teaches the UV absorbers used are specifically Tinuvin 1130, i.e. benzotriazole-2-yl)-4-hydroxy-5-tert-butylphenyl]0propionic acid poly(ethylene glycol)300-ester (See examples, para 50 and 24), which meets the claimed hydroxyphenyl benzotriazole cited in claim 16. Valeri’2 further teaches that both the epoxy alkoxysilanes and the UV absorber gives improved adhesion to the substrate before and after adhesion. (para 52 and 54).


Regarding claim 22, Valeri’1 teaches in example 5, Table 2, three epoxy monomers, 3’,4’-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (Uvacure 1500), Erisys GE-60 and trimethylolpropane triglycidyl ether, (See Table 2, para 65). Valeri’1 further teaches the tri-functional epoxy can be trimethylolethane triglycidyl ether (para 27). The above meets the epoxy monomers cited in claim 22.

Regarding claim 31, the combination of Valeri’1 and Valeri’2 teaches claim 16. 
Valeri’1 is silent regarding the adhesion properties after sun exposure.
However, the combination of Valeri’1 and Valeri’2 teaches a substantially identical composition to the claimed invention such as the same amounts of GE-60 and trimethylolpropane triglycidyl ether, while Valeri’2 teaches the addition of the epoxysilane and the same Tinuvin 1130 absorber used by the Applicant in their examples, and the Applicant states in their specification that the addition of the GE-60 and Tinuvin 1130 improves adhesion (See Table 7 and Examples D1-D5), which is further evident by the teachings of Valeri’2, which 
Thus, one skilled in the art would have a reasonable expectation for the composition of the combination of Valeri’1 and Valeri’2 to have the claimed properties of the claimed invention because the combination of Valeri’1 and Valeri’2 teaches a substantially identical composition to the claimed invention such as the same amounts of GE-60 and trimethylolpropane triglycidyl ether, while Valeri’2 teaches the addition of the epoxysilane and the same Tinuvin 1130 absorber used by the Applicant in their examples, and the Applicant states in their specification that the addition of the GE-60 and Tinuvin 1130 improves adhesion (See Table 7 and Examples D1-D5), which is further evident by the teachings of Valeri’2, which teaches the UV absorber gives improved adhesion to the substrate before and after adhesion. (para 52 and 54). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valeri’1 in further view of Valeri’2, as applied to claim 16 above, and further in view of WO 2017/077359 A1 in which citations are directed to the US publication, US 2018/0321510 A1 to Vetro (hereinafter Vetro).

Regarding claims 24 and 25, the combination of Valeri’1 and Valeri’2 teaches claim 16. 

However, Vetro teaches an optical article comprising an absorbing dye that partially blocks transmission wavelength of 400-500 nm (See abstract). Vetro further teaches the absorbing dye can be included into the coating of the lens (para 22). Vetro is analogous art because it is in the same field of use of optical lens and coatings as cited above in Valeri’1. Vetro also teaches the inclusion of the absorbing dye provides protection against phototoxic blue light to provide retinal cell protection. (See abstract, para 10, 85, and 87-88).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the absorbing dye of Vetro in the coating composition of Valeri’1 because Vetro teaches the same field of use of optical lens and coatings as cited above in Valeri’1 and Vetro also teaches the inclusion of the absorbing dye provides protection against phototoxic blue light to provide retinal cell protection. (See abstract, para 10, 85, and 87-88).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766